Citation Nr: 1027137	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1969 to September 
1970.  The Veteran died in November 1996.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.                 § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the appellant has maintained that the Veteran died 
from complications of diabetes, due to Agent Orange exposure 
during his active service in Korea.  In the October 2008 remand, 
the Board directed that the AMC/RO follow VA's procedure for 
verifying exposure to herbicides along the DMZ in Korea.  See 
M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C.  
Specifically, in paragraph 10(n), the VA adjudication manual 
directs that a detailed statement of the claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) service 
via         e-mail and a requested review of the Department of 
Defense's (DoD) inventory of herbicide operations to determine 
whether herbicides were used or tested as alleged.  If the 
exposure is not verified, the U.S. Army and Joint Services 
Records Research Center (JSRRC) must be contacted for 
verification of the location of the Veteran's unit.  In this 
case, the appellant alleged that the Veteran had service along 
the DMZ in Korea and, therefore, was exposed to Agent Orange.  In 
this respect, the DoD has confirmed that the herbicide, Agent 
Orange, was used from April 1968 through July 1969 along the 
Korean DMZ to defoliate the fields of fire between the front line 
defensive positions and the south barrier fence.  The treated 
area was a strip of land 151 miles long and up to 350 yards wide 
from the fence to north of the civilian control line.  If it is 
determined that a Veteran who served in Korea during this time 
period belonged to one of the units identified by DoD, then it is 
presumed that he or she was exposed to herbicides containing 
Agent Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 
2, Section C.  Although the Veteran was stationed in Korea 
beginning in July 1969, at the end of the applicable time period, 
and the Veteran's unit was not listed in the DoD inventory, 
verification of the Veteran's alleged herbicide exposure must be 
completed in accordance with VA procedure.   

Following the October 2008 remand, the record shows that the AMC 
contacted the C&P service to verify the Veteran's alleged 
herbicide exposure.  In e-mail correspondence dated in April 
2010, the C&P service determined that exposure to Agent Orange 
could not be conceded for the Veteran because the Veteran's unit 
assignment was not among those that were within the DMZ in Korea 
from April 1968 to July 1969.  However, the C&P service 
instructed the AMC to follow VA procedure and explained that in 
cases where the claimed herbicide exposure location or dates are 
not on the DoD list or on the M21-1MR Korean DMZ list or where 
the evidence does not otherwise indicate exposure: unless the 
claim is inherently incredible or lack merit, regional offices 
should refer these cases to the JSRRC for any information that 
the organization can provide to corroborate the Veteran's claimed 
exposure.  

Despite the instruction from the C&P service and the October 2008 
remand directives, the AMC did not submit evidence to the JSRRC 
for verification of the location of the Veteran's unit in Korea.  
The record does show that the RO performed independent internet 
research regarding the location of the Veteran's unit in Korea.  
It appears that the information used was found on a website, 
written by an unknown author.  In the April 2010 supplemental 
statement of the case, the AMC explained that the Veteran's unit 
was located approximately 30 to 40 miles south of the Sea Range 
and that the Sea Range was approximately 100 miles from the DMZ, 
thus concluding that there was no evidence that the Veteran was 
exposed to herbicides while in Korea.

In this case, the Board finds that the RO's internet research is 
not an appropriate determination of the location of the Veteran's 
unit in Korea.  As a general matter, with respect to the 
circumstances of a Veteran's service, reliance upon the records 
of the service department is well settled.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997); Spencer v. West, 13 Vet. App. 
376, 380 (2000); Manlincon v. West, 12 Vet. App. 238 (1999); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994) (all for the general 
proposition that service department findings relative to an 
individual's service are binding on VA for the purposes of 
establishing the nature of service in the U.S. Armed Forces).  
Furthermore, the October 2008 remand instruction to follow the 
proper procedure in accordance with the VA adjudication manual, 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), 
to include contacting the JSRRC, was not accomplished by the AMC.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the Veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  Thus, the Board finds that the AMC/RO should make a 
request to the JSRRC to determine the location of the Veteran's 
unit during his service in Korea.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should comply with the 
evidentiary development noted in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(n), by providing a statement of the 
Veteran's alleged herbicide exposure to the 
JSRRC, for verification of the Veteran's 
alleged exposure to herbicides to include the 
location of the Veteran's unit in Korea.    

2.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
action taken in the preceding paragraphs, the 
appellant's claim should be readjudicated.  
If the benefit sought on appeal remains 
denied, the appellant and her representative 
should be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


